                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiff,                                 8:14-CR-285

    vs.
                                                                      ORDER
    DANNY REED,

                        Defendant.


          This matter is before the Court on the defendant's motion for
compassionate release (filing 133). The government has advised the Court that
the motion is unopposed. Having considered the defendant's evidence, the
Court will grant the motion.
          Pursuant to 18 U.S.C. § 3582(c)(1)(A), a defendant may (after exhausting
his administrative remedies) move for reduction of his term of imprisonment
based upon "extraordinary and compelling reasons." The Court, after
considering the factors enumerated in 18 U.S.C. § 3553(a), may grant the
motion if extraordinary and compelling reasons warrant the reduction, and
such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court
must also find that the defendant is not a danger to the safety of any other
person or to the community.1


1   The Court notes that § 1B1.13 was premised on a previous version of § 3582(c)(1)(A), which
permitted a sentence reduction only upon motion of the Director of the Bureau of Prisons.
See § 603(b) of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). As will
be explained, the Court finds that the criteria set forth in § 1B1.13 are satisfied here—so, the
Court need not decide in this case whether § 1B1.13 remains "applicable" to the current
        Pursuant to § 1B1.13, "extraordinary and compelling reasons" include
the medical condition of the defendant, when:


        The defendant is suffering from a terminal illness (i.e., a serious
        and advanced illness with an end of life trajectory). A specific
        prognosis of life expectancy (i.e., a probability of death within a
        specific time period) is not required. Examples include metastatic
        solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
        organ disease, and advanced dementia.


Id., cmt. n.1(A)(i). The uncontested evidence, discussed in more detail in the
defendant's brief, meets that definition. See filing 133-1. Mr. Reed is due to be
released in a little over a year, but is unlikely to live that long. See filing 133
at 9. The uncontested evidence also establishes that the defendant, due to his
medical condition if nothing else, represents no danger to others. See filing 133
at 8-9. And the Court, having considered the factors set forth in § 3553(a), finds
that reduction of the defendant's sentence is appropriate.2 Accordingly,




version of the statute within the meaning of § 3582(c)(1)(A)(ii). See United States v. Cantu,
No. 1:05-CR-458-1, 2019 WL 2498923, at *3-5 (S.D. Tex. June 17, 2019).

2   Having not been asked to do otherwise, the Court has re-imposed a 5-year term of
supervised release, imposed the current standard conditions of supervised release, and re-
imposed the special conditions of supervised release from the previous judgment. See filing
112. If the defendant's condition requires modifying any of those conditions, the Court will
consider doing so upon a motion from the defendant or a petition from the probation office.


                                            -2-
IT IS ORDERED:


1.   The defendant's unopposed motion for compassionate
     release (filing 133) is granted.


2.   The defendant's sentence is reduced to time served.


3.   An amended judgment will be entered.


Dated this 20th day of June, 2019.


                                        BY THE COURT:



                                        John M. Gerrard
                                        Chief United States District Judge




                               -3-
